By the Court.

Whatever might be considered as the true, construction of the act, were it res integra, it must now be considered, that, if a collector of a land tax, neglect to lodge in the proper office, an account of his proceedings, within thirty days from the close of his vendue, agreeably to the provisions of the act, his sales are void. Such has been the uniform construction of the act, ever' since it was passed. On the faith of this construction, numerous estates in land have been bought and sold, and are now holden, and, it would be productive of great injustice now to disturb it.
Verdict for the plaintiff.